EXHIBIT 10.2

 

REGISTRATION RIGHTS AGREEMENT

 

by and among

 

CV THERAPEUTICS, INC.,

 

and

 

THE INITIAL PURCHASERS NAMED HEREIN

 

Dated May 18, 2004

 

Registration Rights Agreement (this “Agreement”), dated as of May 18, 2004, by
and among CV Therapeutics, Inc., a Delaware corporation (together with any
successor entity, the “Issuer”) and Merrill Lynch & Co., Merrill Lynch, Pierce,
Fenner & Smith Incorporated (“Merrill Lynch”) and Citigroup Global Markets Inc.,
Deutsche Bank Securities Inc., First Albany Capital Inc., J.P. Morgan Securities
Inc., Needham & Company, Inc., Piper Jaffray & Co. and SG Cowen & Co., LLC
(each, an “Initial Purchaser” and collectively, the “Initial Purchasers”).

 

Pursuant to the Purchase Agreement, dated May 12, 2004, by and among the Issuer
and the Initial Purchasers (the “Purchase Agreement”), the Initial Purchasers
have agreed to purchase from the Issuer up to $125,000,000 ($150,000,000 if the
Initial Purchasers’ option is exercised in full) in aggregate principal amount
of 2¾% Senior Subordinated Convertible Notes due 2012 (the “Notes”). The Notes
will be convertible into fully paid, nonassessable shares of common stock, par
value $0.001 per share, of the Issuer (the “Common Stock”) on the terms, and
subject to the conditions, set forth in the Indenture (as defined herein). To
induce the Initial Purchasers to purchase the Notes, the Issuer has agreed to
provide the registration rights set forth in this Agreement pursuant to the
Purchase Agreement.

 

The parties hereby agree as follows:

 

1. Definitions. As used in this Agreement, the following capitalized terms shall
have the following meanings:

 

Advice: As defined in Section 4(c)(ii) hereof.

 

Agreement: As defined in the preamble hereto.

 

Business Day: A day other than a Saturday or Sunday or any federal holiday in
the United States.

 

Commission: Securities and Exchange Commission.

 

Common Stock: As defined in the preamble hereto.

 

Damages Payment Date: Each Interest Payment Date. For purposes of this
Agreement, if no Notes are outstanding, “Damages Payment Date” shall mean each
May 16 and November 16.

 

Effectiveness Period: As defined in Section 2(a)(iii) hereof.

 

Effectiveness Target Date: As defined in Section 2(a)(ii) hereof.

 

Exchange Act: Securities Exchange Act of 1934, as amended.

 

Holder: A Person who owns, beneficially or otherwise, Transfer Restricted
Securities.

 

Indenture: The Indenture, dated as of May 18, 2004, between the Issuer and Wells
Fargo Bank, N.A., as trustee, pursuant to which the Notes are to be issued, as
such Indenture is amended, modified or supplemented from time to time in
accordance with the terms thereof.

 



--------------------------------------------------------------------------------

Initial Purchasers: As defined in the preamble hereto.

 

Interest Payment Date: As defined in the Indenture.

 

Issuer: As defined in the preamble hereto.

 

Liquidated Damages: As defined in Section 3(a) hereof.

 

Majority of Holders: Holders holding over 50% of the aggregate principal amount
of Notes outstanding; provided, however, that, for purpose of this definition, a
holder of shares of Common Stock which constitute Transfer Restricted Securities
and were issued upon conversion of the Notes shall be deemed to hold an
aggregate principal amount of Notes (in addition to the aggregate principal
amount of Notes held by such holder) equal to the aggregate principal amount of
Notes converted by such Holder into such shares of Common Stock.

 

Merrill Lynch: As defined in the preamble hereto.

 

NASD: National Association of Securities Dealers, Inc.

 

Notes: As defined in the preamble hereto.

 

Person: An individual, partnership, corporation, unincorporated organization,
trust, joint venture or a government or agency or political subdivision thereof.

 

Prospectus: The prospectus included in a Shelf Registration Statement, as
amended or supplemented by any prospectus supplement and by all other amendments
thereto, including post-effective amendments, and all material incorporated by
reference into such Prospectus.

 

Purchase Agreement: As defined in the preamble hereto.

 

Questionnaire Deadline: As defined in Section 2(b) hereof.

 

Record Holder: With respect to any Damages Payment Date, each Person who is a
Holder on the record date with respect to the Interest Payment Date on which
such Damages Payment Date shall occur. In the case of a Holder of shares of
Common Stock issued upon conversion of the Notes, “Record Holder” shall mean
each Person who is a Holder of shares of Common Stock which constitute Transfer
Restricted Securities on the May 2 or November 2 immediately preceding the
Damages Payment Date.

 

Registration Default: As defined in Section 3(a) hereof.

 

Sale Notice: As defined in Section 4(e) hereof.

 

Securities Act: Securities Act of 1933, as amended.

 

Shelf Filing Deadline: As defined in Section 2(a)(i) hereof.

 

Shelf Registration Statement: As defined in Section 2(a)(i) hereof.

 

Suspension Period: As defined in Section 4(b)(i) hereof.

 

TIA: Trust Indenture Act of 1939, as in effect on the date the Indenture is
qualified under the TIA.

 

Transfer Restricted Securities: Each Note and each share of Common Stock issued
upon conversion of Notes until the earlier of:

 

(i) the date on which such Note or such share of Common Stock issued upon
conversion has been effectively registered under the Securities Act and disposed
of in accordance with the Shelf Registration Statement;

 

-2-



--------------------------------------------------------------------------------

(ii) the date on which such Note or such share of Common Stock issued upon
conversion is transferred in compliance with Rule 144 under the Securities Act
or may be sold or transferred pursuant to Rule 144(k) under the Securities Act
(or any other similar provision then in force); or

 

(iii) the date on which such Note or such share of Common Stock issued upon
conversion ceases to be outstanding (whether as a result of redemption,
repurchase and cancellation, conversion or otherwise).

 

Underwritten Registration or Underwritten Offering: A registration in which
securities of the Issuer are sold to an underwriter for reoffering to the
public.

 

2. Shelf Registration.

 

(a) The Issuer shall:

 

(i) not later than 120 days after the date hereof (the “Shelf Filing Deadline”),
cause to be filed a registration statement pursuant to Rule 415 under the
Securities Act (the “Shelf Registration Statement”), which Shelf Registration
Statement shall provide for resales of all Transfer Restricted Securities held
by Holders that have provided the information required pursuant to the terms of
Section 2(b) hereof;

 

(ii) use its best efforts to cause the Shelf Registration Statement to be
declared effective by the Commission as promptly as practicable, but in no event
later than 210 days after the date hereof (the “Effectiveness Target Date”); and

 

(iii) use its best efforts to keep the Shelf Registration Statement continuously
effective, supplemented and amended as required by the provisions of Section
4(b) hereof to the extent necessary to ensure that (A) it is available for
resales by the Holders of Transfer Restricted Securities entitled to the benefit
of this Agreement and (B) conforms with the requirements of this Agreement and
the Securities Act and the rules and regulations of the Commission promulgated
thereunder as announced from time to time for a period (the “Effectiveness
Period”) of:

 

(1) two years following the last date of original issuance of Notes; or

 

(2) such shorter period that will terminate when (x) all of the Holders of
Transfer Restricted Securities are able to sell all Transfer Restricted
Securities immediately without restriction pursuant to Rule 144(k) under the
Securities Act or any successor rule thereto, (y) when all Transfer Restricted
Securities have ceased to be outstanding (whether as a result of redemption,
repurchase and cancellation, conversion or otherwise) or (z) all Transfer
Restricted Securities registered under the Shelf Registration Statement have
been sold.

 

(b) Subject to Section 2(c) below, no Holder may include any of its Transfer
Restricted Securities in the Shelf Registration Statement pursuant to this
Agreement unless such Holder furnishes to the Issuer in writing, prior to or on
the 20th Business Day after receipt of a request therefor (the “Questionnaire
Deadline”), such information as the Issuer may reasonably request, including the
information specified in the form of questionnaire attached hereto as Exhibit A,
for use in connection with the Shelf Registration Statement or the Prospectus or
preliminary Prospectus included therein and in any application to be filed with
or under state securities laws. In connection with all such requests for
information from Holders in addition to that set forth in Exhibit A, the Issuer
shall notify such Holders of the requirements set forth in the preceding
sentence.

 

(c) Beginning on the date the Shelf Registration Statement is declared
effective, if necessary to identify such Holder as a selling securityholder in
the Shelf Registration Statement, the Issuer shall:

 

(i) (1) if permitted by the SEC to file a prospectus supplement, within 10 days’
receipt of a completed questionnaire, together with such other information as
the Issuer may reasonably request, file with the Commission a supplement to the
related Prospectus, or

 

-3-



--------------------------------------------------------------------------------

(2) within 30 days’ receipt of a completed questionnaire, together with such
other information as the Issuer may reasonably request, file with the Commission
a post-effective amendment to the Shelf Registration Statement or file any other
document required under the Securities Act, and use its best efforts to cause
such post-effective amendment to be declared effective under the Securities Act
as promptly as is practicable, but in any event by the date that is thirty days
after the date such post-effective amendment is required by this clause to be
filed;

 

(ii) provide such Holder copies of any documents filed pursuant to Section
2(c)(i); and

 

(iii) notify such Holder as promptly as practicable after (i) the filing of such
prospectus supplement pursuant to Section 2(c)(i)(1), or (ii) the effectiveness
under the Securities Act of any post-effective amendment filed pursuant to
Section 2(c)(i)(2);

 

provided that if such questionnaire is delivered during a Suspension Period, the
Company shall so inform the Holder delivering such questionnaire and shall take
the actions set forth in clauses (i), (ii) and (iii) above upon expiration of
the Suspension Period and, provided further, that in no event shall the Issuer
be required to file a post-effective amendment to the Shelf Registration
Statement for the purpose of naming Holders as selling securityholders pursuant
to Section 2(c)(i)(2) until the date that is 30 days after the date the Issuer
shall have received questionnaires from Holders of Transfer Restricted
Securities holding an aggregate of at least $10 million aggregate principal
amount of Transfer Restricted Securities and, provided further, in no event will
the Issuer be required to file a post-effective amendment to the Shelf
Registration Statement more frequently than once per fiscal quarter. In
connection with all such requests for information from Holders in addition to
that set forth in Exhibit A, the Issuer shall notify such Holders of the
requirements set forth in the preceding sentence.

 

3. Liquidated Damages.

 

(a) If:

 

(i) the Shelf Registration Statement is not filed with the Commission prior to
or on the Shelf Filing Deadline;

 

(ii) the Shelf Registration Statement has not been declared effective by the
Commission prior to or on the Effectiveness Target Date;

 

(iii) subject to the provisions of Section 4(b)(i) hereof, the Shelf
Registration Statement is filed and declared effective but, during the
Effectiveness Period, shall thereafter cease to be effective or fail to be
usable for its intended purpose without being succeeded within five Business
Days by a post-effective amendment to the Shelf Registration Statement or a
report filed with the Commission pursuant to Section 13(a), 13(c), 14 or 15(d)
of the Exchange Act that cures such failure and, in the case of a post-effective
amendment, is itself immediately declared effective;

 

(iv) during the Effectiveness Period and after the Issuer has received a
completed questionnaire, together with such other information as the Issuer may
reasonably request, the Issuer fails to:

 

(1) file a supplement to the related Prospectus within 10 days’ receipt of the
completed questionnaire, if the Issuer is then permitted by the SEC to file a
prospectus supplement, so that the Holder delivering such questionnaire is named
as a selling securityholder in the Shelf Registration Statement and the related
Prospectus, or

 

(2) file a post-effective amendment to the Shelf Registration Statement within
30 days’ receipt of a completed questionnaire for which the Issuer is not able
to file a prospectus supplement as provided

 

-4-



--------------------------------------------------------------------------------

in Section 3(a)(iv)(1), so that the Holder delivering such questionnaire is
named as a selling securityholder in the Shelf Registration Statement and the
related Prospectus, subject to the exceptions described in provisos in Section
2(c) above; or

 

(v) prior to or on the 45th, 60th or 90th day, as the case may be, of any
Suspension Period, such suspension has not been terminated;

 

(each such event referred to in foregoing clauses (i) through (v), a
“Registration Default”), the Issuer hereby agrees to pay liquidated damages
(“Liquidated Damages”) with respect to the Transfer Restricted Securities from
and including the day following the Registration Default to but excluding the
day on which the Registration Default has been cured:

 

(A) in respect of the Notes, to each holder of Notes, (x) with respect to the
first 90-day period during which a Registration Default shall have occurred and
be continuing, in an amount per year equal to an additional 0.25% of the
principal amount of the Notes and (y) with respect to the period commencing on
the 91st day following the day the Registration Default shall have occurred and
be continuing, in an amount per year equal to an additional 0.50% of the
principal amount of the Notes; provided that in no event shall Liquidated
Damages accrue at a rate per year exceeding 0.50% of the principal amount of the
Notes; and

 

(B) In respect of any shares of Common Stock, to each holder of shares of Common
Stock issued upon conversion of Notes, (x) with respect to the first 90-day
period in which a Registration Default shall have occurred and be continuing, in
an amount per year equal to 0.25% of the principal amount of the converted Notes
and (y) with respect to the period commencing the 91st day following the day the
Registration Default shall have occurred and be continuing, in an amount per
year equal to 0.50% of the principal amount of the converted Notes; provided,
however, that in no event shall Liquidated Damages accrue at a rate per year
exceeding 0.50% of the principal amount of the converted Notes.

 

(b) All accrued Liquidated Damages shall be paid in arrears to Record Holders by
the Issuer on each Damages Payment Date by wire transfer of immediately
available funds or by federal funds check. Following the cure of all
Registration Defaults relating to any particular Note or share of Common Stock,
the accrual of Liquidated Damages with respect to such Note or share of Common
Stock will cease.

 

All obligations of the Issuer set forth in this Section 3 that are outstanding
with respect to any Transfer Restricted Security at the time such security
ceases to be a Transfer Restricted Security shall survive until such time as all
such obligations with respect to such Transfer Restricted Security shall have
been satisfied in full.

 

A Holder shall only be entitled to Liquidated Damages pursuant to Section
3(a)(iii), Section 3(a)(iv) or Section 3(a)(v) if such Holder shall have
returned a completed questionnaire to the Issuer, together with such other
information as the Issuer may reasonably request.

 

The Liquidated Damages set forth above shall be the exclusive monetary remedy
available to the Holders for such Registration Default.

 

4. Registration Procedures.

 

(a) In connection with the Shelf Registration Statement, the Issuer shall comply
with all the provisions of Section 4(b) hereof and shall use its best efforts to
effect such registration to permit the resale of the Transfer Restricted
Securities in accordance with the intended method or methods of distribution
thereof, and pursuant thereto, shall as expeditiously as possible prepare and
file with the Commission a Shelf Registration Statement relating to registration
on any appropriate form under the Securities Act.

 

(b) In connection with the Shelf Registration Statement and any Prospectus
required by this Agreement to permit the resale of Transfer Restricted
Securities, the Issuer shall:

 

(i) Subject to any notice by the Issuer in accordance with this Section 4(b) of
the existence of any fact or event of the kind described in Section
4(b)(iii)(D), use its best efforts to keep the Shelf

 

-5-



--------------------------------------------------------------------------------

Registration Statement continuously effective during the Effectiveness Period.
Upon the occurrence of any event that would cause the Shelf Registration
Statement or the Prospectus contained therein (A) to contain a material
misstatement or omission or (B) not be effective and usable for resale of
Transfer Restricted Securities during the Effectiveness Period, the Issuer shall
file promptly an appropriate amendment to the Shelf Registration Statement or a
report filed with the Commission pursuant to Section 13(a), 13(c), 14 or 15(d)
of the Exchange Act, in the case of clause (A), correcting any such misstatement
or omission, and, in the case of either clause (A) or (B), use its best efforts
to cause any such amendment to be declared effective and the Shelf Registration
Statement and the related Prospectus to become usable for their intended
purposes as soon as practicable thereafter. Notwithstanding the foregoing, the
Issuer may suspend the effectiveness of the Shelf Registration Statement by
written notice to the Holders for a period not to exceed 45 days in any 90-day
period or an aggregate of 90 days in any 360 day period (each such period, a
“Suspension Period”) if, in the Issuer’s reasonable judgment, it possesses
material non-public information the disclosure of which would have a material
adverse effect on the business of the Issuer (and its subsidiaries, if any,
taken as a whole); provided, however, that in the event the disclosure relates
to a previously undisclosed proposed or pending material business transaction,
the disclosure of which would impede the Issuer’s ability to consummate such
transaction, the Issuer may extend a Suspension Period from 45 days to 60 days.

 

(ii) Prepare and file with the Commission such post-effective amendments to the
Shelf Registration Statement as may be necessary to keep the Shelf Registration
Statement effective during the Effectiveness Period; cause the Prospectus to be
supplemented by any required Prospectus supplement, and as so supplemented to be
filed pursuant to Rule 424 under the Securities Act, and to comply fully with
the applicable provisions of Rules 424 and 430A under the Securities Act in a
timely manner; and comply with the provisions of the Securities Act with respect
to the disposition of all securities covered by the Shelf Registration Statement
during the applicable period in accordance with the intended method or methods
of distribution by the sellers thereof set forth in the Shelf Registration
Statement or Prospectus supplement.

 

(iii) Advise the selling Holders that have provided the information required by
Section 4(d) of this Agreement, Merrill Lynch, as representative of the Initial
Purchasers, and the underwriter(s), if any, promptly (but in any event within
five Business Days) and, if requested by such Persons, confirm such advice in
writing:

 

(A) with respect to the Shelf Registration Statement or any post-effective
amendment thereto, when the same has become effective, and when the Prospectus
or any Prospectus supplement or post-effective amendment has been filed,

 

(B) of any request by the Commission for amendments to the Shelf Registration
Statement or amendments or supplements to the Prospectus or for additional
information relating thereto,

 

(C) of the issuance by the Commission of any stop order suspending the
effectiveness of the Shelf Registration Statement under the Securities Act or of
the suspension by any state securities commission of the qualification of the
Transfer Restricted Securities for offering or sale in any jurisdiction, or the
initiation of any proceeding for any of the preceding purposes, or

 

(D) of the existence of any fact or the happening of any event, during the
Effectiveness Period, that makes any statement of a material fact made in the
Shelf Registration Statement or the Prospectus, any amendment or supplement
thereto, or any document incorporated by reference therein untrue, or that
requires the making of any additions to or changes in the Shelf Registration
Statement or the Prospectus in order to make the statements therein not
misleading.

 

If at any time the Commission shall issue any stop order suspending the
effectiveness of the Shelf Registration Statement, or any state securities
commission or other regulatory authority shall issue an order suspending the
qualification or exemption from qualification of the Transfer Restricted
Securities under state securities or Blue Sky laws, the Issuer shall use its
reasonable best efforts to obtain the withdrawal or lifting of such order at the
earliest possible time.

 

(iv) Furnish to each of the selling Holders that have provided the information
required by Section 4(d) of this Agreement, Merrill Lynch, as representative of
the Initial Purchasers and each of the underwriter(s), if any, before filing
with the Commission, a copy of the Shelf Registration Statement and copies of
any Prospectus

 

-6-



--------------------------------------------------------------------------------

included therein or any amendments or supplements to the Shelf Registration
Statement or Prospectus (other than documents incorporated by reference after
the initial filing of the Shelf Registration Statement), which documents will be
subject to the review of such Holders, Merrill Lynch as representative of the
Initial Purchasers and underwriter(s), if any, for a period of at least ten
Business Days, and the Issuer will not file any Shelf Registration Statement or
Prospectus or any amendment or supplement to the Shelf Registration Statement or
Prospectus (other than documents incorporated by reference) to which a selling
Holder of Transfer Restricted Securities covered by the Shelf Registration
Statement, Merrill Lynch, as representative of the Initial Purchasers, or the
underwriter(s), if any, shall reasonably object within five Business Days after
the receipt thereof. A selling Holder, Merrill Lynch, as representative of the
Initial Purchasers, or underwriter, if any, shall be deemed to have reasonably
objected to such filing if the Shelf Registration Statement, amendment,
Prospectus or supplement, as applicable, as proposed to be filed, contains a
material misstatement or omission. Notwithstanding the foregoing, the Issuer
shall not be required to furnish the selling Holders with any amendment or
supplement to the Shelf Registration Statement or Prospectus filed solely to
reflect changes to the amount of Notes held by any particular Holder at the
request of such Holder or immaterial revisions to the information contained
therein.

 

(v) If the selling Holders propose to make an underwritten public offering of
the Transfer Restricted Securities, make available at reasonable times for
inspection by one or more representatives of the selling Holders, designated in
writing by a Majority of Holders whose Transfer Restricted Securities are
included in the Shelf Registration Statement, any underwriter participating in
any distribution pursuant to the Shelf Registration Statement and any attorney
or accountant retained by such selling Holders or any of the underwriter(s), all
financial and other records, pertinent corporate documents and properties of the
Issuer as shall be reasonably necessary to enable them to exercise any
applicable due diligence responsibilities, and cause the Issuer’s officers,
directors, managers and employees to supply all information reasonably requested
by any such representative or representatives of the selling Holders,
underwriter, attorney or accountant in connection with the Shelf Registration
Statement after the filing thereof and before its effectiveness; provided,
however, that any information designated by the Issuer as confidential at the
time of delivery of such information shall be kept confidential by the recipient
thereof.

 

(vi) If requested by any selling Holders, Merrill Lynch, as representative of
the Initial Purchasers, or the underwriter(s), if any, promptly incorporate in
the Shelf Registration Statement or Prospectus, pursuant to a supplement or
post-effective amendment if necessary, such information as such selling Holders,
Merrill Lynch, as representative of the Initial Purchasers, and such
underwriter(s), if any, may reasonably request to have included therein,
including, without limitation: (1) information relating to the “Plan of
Distribution” of the Transfer Restricted Securities, (2) information with
respect to the principal amount of Notes or number of shares of Common Stock
being sold to such underwriter(s), (3) the purchase price being paid therefor
and (4) any other terms of the offering of the Transfer Restricted Securities to
be sold in such offering; and make all required filings of such Prospectus
supplement or post-effective amendment as soon as reasonably practicable after
the Issuer is notified of the matters to be incorporated in such Prospectus
supplement or post-effective amendment. Notwithstanding the foregoing, following
the effective date of the Shelf Registration Statement, the Issuer shall not be
required to file more than one such supplement or post-effective amendment to
reflect changes in the amount of Notes held by any particular Holder at the
request of such Holder in any 30-day period.

 

(vii) Furnish to each selling Holder, Merrill Lynch, as representative of the
Initial Purchasers, and each of the underwriter(s), if any, without charge, at
least one copy of the Shelf Registration Statement, as first filed with the
Commission, and of each amendment thereto (and any documents incorporated by
reference therein or exhibits thereto (or exhibits incorporated in such exhibits
by reference) as such Person may request).

 

(viii) Deliver to each selling Holder, Merrill Lynch, as representative of the
Initial Purchasers, and each of the underwriter(s), if any, without charge, as
many copies of the Prospectus (including each preliminary prospectus) and any
amendment or supplement thereto as such Persons reasonably may request; subject
to any notice by the Issuer in accordance with this Section 4(b) of the
existence of any fact or event of the kind described in Section 4(b)(iii)(D),
the Issuer hereby consents to the use of the Prospectus and any amendment or
supplement thereto by each of the selling Holders and each of the
underwriter(s), if any, in connection with the offering and the sale of the
Transfer Restricted Securities covered by the Prospectus or any amendment or
supplement thereto.

 

(ix) If an underwriting agreement is entered into and the registration is an
Underwritten Registration, the Issuer shall:

 

(A) upon request, furnish to each selling Holder and the underwriter(s), if any,
in such substance and scope as they may reasonably request and as are
customarily made by issuers to underwriters in primary underwritten offerings,
upon the date of closing of any sale of Transfer Restricted Securities in an
Underwritten Registration: (1) a certificate, dated the date of such closing,
signed by the Chief Financial Officer of the Issuer confirming, as of the date
thereof, the matters set forth in Section 6(d) of the Purchase Agreement and
such other matters as such parties may reasonably request; (2) opinions, each
dated the date of such closing, of counsel to the Issuer covering such of the
matters set forth in the exhibits to the Purchase Agreement referred to in
Section 6(a) and 6(b) thereof as are customarily covered in legal opinions to
underwriters in connection with primary underwritten offerings of securities;
and (3) customary comfort letters, dated the date of such closing, from the
Issuer’s independent certified public accountants (and from any other
accountants whose report is contained or incorporated by reference in the Shelf
Registration Statement), in the customary form and covering matters of the type
customarily covered in comfort letters to underwriters in connection with
primary underwritten offerings of securities;

 

-7-



--------------------------------------------------------------------------------

(B) set forth in full in the underwriting agreement, if any, indemnification
provisions and procedures which provide rights no less protective than those set
forth in Section 6 hereof with respect to all parties to be indemnified; and

 

(C) deliver such other documents and certificates as may be reasonably requested
by such parties to evidence compliance with clause (A) above and with any
customary conditions contained in the underwriting agreement or other agreement
entered into by the selling Holders pursuant to this clause (ix).

 

(x) Before any public offering of Transfer Restricted Securities, cooperate with
the selling Holders, the underwriter(s), if any, and their respective counsel in
connection with the registration and qualification of the Transfer Restricted
Securities under the securities or Blue Sky laws of such jurisdictions as the
selling Holders or underwriter(s), if any, may reasonably request and do any and
all other acts or things necessary or advisable to enable the disposition in
such jurisdictions of the Transfer Restricted Securities covered by the Shelf
Registration Statement; provided, however, that the Issuer shall not be required
(A) to register or qualify as a foreign corporation or a dealer of securities
where it is not now so qualified or to take any action that would subject it to
the service of process in any jurisdiction where it is not now so subject or (B)
to subject itself to taxation in any such jurisdiction if they are not now so
subject.

 

(xi) Cooperate with the selling Holders and the underwriter(s), if any, to
facilitate the timely preparation and delivery of certificates representing
Transfer Restricted Securities to be sold and, when issued to the purchasers of
Transfer Restricted Securities pursuant to the Shelf Registration Statement, not
bearing any restrictive legends (unless required by applicable securities laws);
and enable such Transfer Restricted Securities to be in such denominations and
registered in such names as the selling Holders or the underwriter(s), if any,
may request at least two Business Days before any sale of Transfer Restricted
Securities made by the selling Holders or such underwriter(s).

 

(xii) Use its best efforts to cause the Transfer Restricted Securities covered
by the Shelf Registration Statement to be registered with or approved by such
other U.S. governmental agencies or authorities as may be necessary to enable
the seller or sellers thereof or the underwriter(s), if any, to consummate the
disposition of such Transfer Restricted Securities.

 

(xiii) Subject to Section 4(b)(i) hereof, if any fact or event contemplated by
Section 4(b)(iii)(D) hereof shall exist or have occurred, use its reasonable
best efforts to prepare a supplement or post-effective amendment to the Shelf
Registration Statement or related Prospectus or any document incorporated
therein by reference or file any other required document so that, as thereafter
delivered to the purchasers of Transfer Restricted Securities, the Prospectus
will not contain an untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary to make the statements
therein not misleading.

 

(xiv) Provide CUSIP numbers for all Transfer Restricted Securities not later
than the effective date of the Shelf Registration Statement and provide the
Trustee under the Indenture with certificates for the Notes that are in a form
eligible for deposit with The Depository Trust Company.

 

-8-



--------------------------------------------------------------------------------

(xv) Cooperate with respect to any filings required to be made with the NASD and
in the performance of any due diligence investigation by any underwriter that is
required to be retained in accordance with the rules and regulations of the
NASD.

 

(xvi) Otherwise use its best efforts to comply with all applicable rules and
regulations of the Commission and all reporting requirements under the rules and
regulations of the Exchange Act.

 

(xvii) Cause the Indenture to be qualified under the TIA not later than the
effective date of the Shelf Registration Statement required by this Agreement,
and, in connection therewith, cooperate with the Trustee and the holders of
Notes to effect such changes to the Indenture as may be required for such
Indenture to be so qualified in accordance with the terms of the TIA; and
execute and use its best efforts to cause the Trustee thereunder to execute all
documents that may be required to effect such changes and all other forms and
documents required to be filed with the Commission to enable such Indenture to
be so qualified in a timely manner.

 

(xviii) Cause all Transfer Restricted Securities covered by the Shelf
Registration Statement to be listed or quoted, as the case may be, on each
securities exchange or automated quotation system on which similar securities
issued by the Issuer are then listed or quoted.

 

(xix) Make available to each Holder upon written request each document filed
with the Commission pursuant to the requirements of Section 13 and Section 15 of
the Exchange Act after the effective date of the Shelf Registration Statement.

 

(xx) If requested by the underwriters, make appropriate officers of the Issuer
available to the underwriters for meetings with prospective purchasers of the
Transfer Restricted Securities and prepare and present to potential investors
customary “road show” material in a manner consistent with new issuances of
other securities similar to the Transfer Restricted Securities.

 

(xxi) Use its best efforts to obtain a waiver from each person who would
otherwise have the right to have securities of the Issuer (other than Transfer
Restricted Securities) registered on the Shelf Registration Statement required
by this Agreement. To the extent the Issuer does not receive such waivers, it
will use its best efforts to obtain the consent of such persons from whom
waivers are not obtained to file a separate registration statement with respect
to all such other registrable securities, rather than include them in the Shelf
Registration Statement and, upon receipt of such consent, to register such
registrable securities in accordance therewith.

 

(c) Each Holder agrees by acquisition of a Transfer Restricted Security that,
upon receipt of any notice from the Issuer of the existence of any fact of the
kind described in Section 4(b)(iii)(D) hereof, such Holder will, and will use
its reasonable best efforts to cause any underwriter(s) in an Underwritten
Offering to, forthwith discontinue disposition of Transfer Restricted Securities
pursuant to the Shelf Registration Statement until:

 

(i) such Holder has received copies of the supplemented or amended Prospectus
contemplated by Section 4(b)(xiii) hereof; or

 

(ii) such Holder is advised in writing (the “Advice”) by the Issuer that the use
of the Prospectus may be resumed, and has received copies of any additional or
supplemental filings that are incorporated by reference in the Prospectus. If so
directed by the Issuer, each Holder will deliver to the Issuer (at the Issuer’s
expense) all copies, other than permanent file copies then in such Holder’s
possession, of the Prospectus covering such Transfer Restricted Securities that
was current at the time of receipt of such notice of suspension.

 

(d) Each Holder who intends to be named as a selling Holder in the Shelf
Registration Statement shall furnish to the Issuer in writing, prior to or on
the 20th Business Day after receipt of a request therefor as set forth in a
questionnaire, such information regarding such Holder and the proposed
distribution by such Holder of its Transfer Restricted Securities as the Issuer
may reasonably request for use in connection with the Shelf Registration
Statement or Prospectus or preliminary Prospectus included therein. (The form of
the questionnaire is attached hereto as Exhibit A.) Holders that do not complete
the questionnaire and deliver it to the Issuer shall not be named as selling
securityholders in the Prospectus or preliminary Prospectus included in the
Shelf Registration Statement and therefore shall not be

 

-9-



--------------------------------------------------------------------------------

permitted to sell any Transfer Restricted Securities pursuant to the Shelf
Registration Statement. Each Holder who intends to be named as a selling Holder
in the Shelf Registration Statement shall promptly furnish to the Issuer in
writing such other information as the Issuer may from time to time reasonably
request in writing. Each Holder as to which the Shelf Registration Statement is
being effected agrees to furnish promptly to the Issuer all information required
to be disclosed in order to make information previously furnished to the Issuer
by such Holder not materially misleading.

 

(e) Upon the effectiveness of the Shelf Registration Statement, each Holder
shall notify the Issuer at least three Business Days prior to any intended
distribution of Transfer Restricted Securities pursuant to the Shelf
Registration Statement (a “Sale Notice”), which Sale Notice shall be effective
for five Business Days. Each Holder of this Security, by accepting the same,
agrees to hold any communication by the Issuer in response to a Sale Notice in
confidence.

 

5. Registration Expenses.

 

(a) All expenses incident to the Issuer’s performance of or compliance with this
Agreement shall be borne by the Issuer regardless of whether a Shelf
Registration Statement becomes effective, including, without limitation:

 

(i) all registration and filing fees and expenses (including filings made by any
Initial Purchasers, Holders or underwriters with the NASD);

 

(ii) all fees and expenses of compliance with federal securities and state Blue
Sky or securities laws;

 

(iii) all expenses of printing (including printing of Prospectuses and
certificates for the Common Stock to be issued upon conversion of the Notes),
messenger and delivery services and telephone;

 

(iv) all fees and disbursements of counsel to the Issuer and, subject to Section
5(b) below, the Holders of Transfer Restricted Securities;

 

(v) all application and filing fees in connection with listing (or authorizing
for quotation) the Common Stock on a national securities exchange or automated
quotation system pursuant to the requirements hereof; and

 

(vi) all fees and disbursements of independent certified public accountants of
the Issuer (including the expenses of any special audit and comfort letters
required by or incident to such performance).

 

The Issuer shall bear its internal expenses (including, without limitation, all
salaries and expenses of their officers and employees performing legal,
accounting or other duties), the expenses of any annual audit and the fees and
expenses of any Person, including special experts, retained by the Issuer.

 

(b) In connection with the review of the Shelf Registration Statement and other
documents referred to in this Agreement, the Issuer shall, against a reasonably
detailed invoice therefor, reimburse Merrill Lynch, on behalf of the Initial
Purchasers, and the Holders of Transfer Restricted Securities being registered
pursuant to the Shelf Registration Statement, for the reasonable fees and
disbursements of not more than one counsel, which shall be Wilson Sonsini
Goodrich & Rosati, Professional Corporation, or such other counsel as may be
chosen by a Majority of Holders for whose benefit the Shelf Registration
Statement is being prepared.

 

6. Indemnification and Contribution.

 

(a) The Issuer agrees to indemnify and hold harmless each Initial Purchaser (and
each of their directors, officers and employees), each Holder whose securities
are included in a Shelf Registration Statement (and each of their directors,
officers and employees), each Person who participates as an underwriter (any
such Person being an “Underwriter”) and each Person, if any, who controls any
Initial Purchaser, Holder or Underwriter within the meaning of either Section 15
of the Securities Act or Section 20 of the Exchange Act as follows:

 

(i) against any and all loss, liability, claim, damage and expense whatsoever,
as incurred, arising out of any untrue statement or alleged untrue statement of
a material fact contained in such Shelf Registration Statement (or any amendment
thereto), including all documents incorporated therein by reference, or the
omission or alleged omission therefrom of a material fact required to be stated
therein or necessary to make the statements therein not misleading, or arising
out of any untrue statement or alleged untrue statement of a material fact
contained in any Prospectus (or any amendment or supplement thereto) or the
omission or alleged omission therefrom of a material fact necessary in order to
make the statements therein, in the light of the circumstances under which they
were made, not misleading;

 

-10-



--------------------------------------------------------------------------------

(ii) against any and all loss, liability, claim, damage and expense whatsoever,
as incurred, to the extent of the aggregate amount paid in settlement of any
litigation, or any investigation or proceeding by any governmental agency or
body, commenced or threatened, or of any claim whatsoever based upon any such
untrue statement or omission, or any such alleged untrue statement or omission;
provided, however that (subject to Section 6(d) below) any such settlement is
effected with the written consent of the Issuer; and

 

(iii) against any and all expense whatsoever, as incurred (including the fees
and disbursements of counsel chosen by any indemnified party), reasonably
incurred in investigating, preparing or defending against any litigation, or any
investigation or proceeding by any governmental agency or body, commenced or
threatened, or any claim whatsoever based upon any such untrue statement or
omission, or any such alleged untrue statement or omission, to the extent that
any such expense is not paid under subparagraph (i) or (ii) above;

 

provided, however, that this indemnity agreement shall not apply to any loss,
liability, claim, damage or expense to the extent arising out of any untrue
statement or omission or alleged untrue statement or omission made in reliance
upon and in conformity with written information furnished to the Issuer by the
Initial Purchasers, such Holder or such Underwriter expressly for use in a Shelf
Registration Statement (or any amendment thereto) or any Prospectus (or any
amendment or supplement thereto).

 

(b) Each Holder whose securities are included in a Shelf Registration Statement,
severally but not jointly, agrees to indemnify and hold harmless the Issuer (and
its directors, officers and employees), the Initial Purchasers (and each of
their directors, officers and employees), each Underwriter (and each of their
directors, officers and employees) and the other selling Holders (and each of
their directors, officers and employees) and each Person, if any, who controls
the Issuer, the Initial Purchasers, any Underwriter or any other selling Holder
within the meaning of Section 15 of the Securities Act or Section 20 of the
Exchange Act, against any and all loss, liability, claim, damage and expense
described in the indemnity contained in Section 6(a) hereof, as incurred, but
only with respect to untrue statements or omissions, or alleged untrue
statements or omissions, made in such Shelf Registration Statement (or any
amendment thereto) or any Prospectus (or any amendment or supplement thereto) in
reliance upon and in conformity with written information with respect to such
Holder furnished to the Issuer by such Holder expressly for use in such Shelf
Registration Statement (or any amendment thereto) or such Prospectus (or any
amendment or supplement thereto); provided, however, that no such Holder shall
be liable for any claims hereunder in excess of the amount of net proceeds
received by such Holder from the sale of Transfer Restricted Securities pursuant
to such Shelf Registration Statement.

 

(c) Each indemnified party shall give notice as promptly as reasonably
practicable to each indemnifying party of any action or proceeding commenced
against it in respect of which indemnity may be sought hereunder, but failure to
so notify an indemnifying party shall not relieve such indemnifying party from
any liability hereunder to the extent it is not materially prejudiced as a
result thereof and in any event shall not relieve it from any liability which it
may have otherwise than on account of this indemnity agreement. An indemnifying
party may participate at its own expense in the defense of such action;
provided, however, that counsel to the indemnifying party shall not (except with
the consent of the indemnified party) also be counsel to the indemnified party.
In no event shall the indemnifying party or parties be liable for the fees and
expenses of more than one counsel (in addition to any local counsel) separate
from their own counsel for all indemnified parties in connection with any one
action or separate but similar or related actions in the same jurisdiction
arising out of the same general allegations or circumstances. No indemnifying
party shall, without the prior written consent of the indemnified parties,
settle or compromise or consent to the entry of any judgment with respect to any
litigation, or any investigation or proceeding by any governmental agency or
body, commenced or threatened, or any claim whatsoever in respect of which
indemnification or contribution could be sought under this Section 6 (whether or
not the indemnified parties are actual or potential parties thereto), unless
such settlement, compromise or consent (i) includes an unconditional release of
each indemnified party from all liability

 

-11-



--------------------------------------------------------------------------------

arising out of such litigation, investigation, proceeding or claim and (ii) does
not include a statement as to or an admission of fault, culpability or a failure
to act by or on behalf of any indemnified party.

 

(d) If at any time an indemnified party shall have requested an indemnifying
party to reimburse the indemnified party for fees and expenses of counsel, such
indemnifying party agrees that it shall be liable for any settlement of the
nature contemplated by Section 6(a)(ii) effected without its written consent if
(i) such settlement is entered into more than 45 days after receipt by such
indemnifying party of the aforesaid request, (ii) such indemnifying party shall
have received notice of the terms of such settlement at least 30 days prior to
such settlement being entered into and (iii) such indemnifying party shall not
have reimbursed such indemnified party in accordance with such request prior to
the date of such settlement; provided, however, that an indemnifying party shall
not be liable for any such settlement if such indemnifying party (1) reimburses
such indemnified party in accordance with such request for the amount of such
fees and expenses of such counsel as the indemnifying party believes in good
faith to be reasonable and (2) provides written notice to the indemnified party
and the indemnifying party disputes in good faith the reasonable ness of the
unpaid balance of such fees and expenses.

 

(e) If the indemnification provided for in this Section 6 is for any reason
unavailable to or insufficient to hold harmless an indemnified party in respect
of any losses, liabilities, claims, damages or expenses referred to therein,
then each indemnifying party shall contribute to the aggregate amount of such
losses, liabilities, claims, damages and expenses incurred by such indemnified
party, as incurred, (i) in such proportion as is appropriate to reflect the
relative benefits received by the Issuer from the offering and sale of the
Transfer Restricted Securities on the one hand and a Holder with respect to the
sale by the Holder of the Transfer Restricted Securities on the other hand; or
(ii) if the allocation provided by clause (i) is not permitted by applicable
law, in such proportion as is appropriate to reflect not only the relative
benefits referred to in clause (i) but also the relative fault of the
indemnifying party or parties on the one hand and the indemnified party or
parties on the other hand in connection with the statements or omissions which
resulted in such losses, liabilities, claims, damages or expenses, as well as
any other relevant equitable considerations.

 

The relative benefits received by the Issuer on the one hand and a Holder on the
other hand with respect to such offering and such sale shall be deemed to be in
the same proportion as the total net proceeds from the offering of the Notes
purchased under the Purchase Agreement (before deducting expenses) received by
the Issuer, as set forth in the Offering Memorandum dated May 12, 2004 relating
to the Notes on the one hand bear to the total net proceeds received by such
Holder with respect to its sale of Transfer Restricted Securities on the other.
The relative fault of the indemnifying party or parties on the one hand and the
indemnified party or parties on the other hand shall be determined by reference
to, among other things, whether any such untrue or alleged untrue statement of a
material fact or omission or alleged omission to state a material fact relates
to information supplied by the indemnifying party or parties on the one hand or
the indemnified party or parties on the other hand and the parties’ relative
intent, knowledge, access to information and opportunity to correct or prevent
such statement or omission.

 

The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 6 were determined by pro rata allocation or by any
other method of allocation which does not take account of the equitable
considerations referred to above in this Section 6. The aggregate amount of
losses, liabilities, claims, damages and expenses incurred by an indemnified
party and referred to above in this Section 6 shall be deemed to include any
legal or other expenses reasonably incurred by such indemnified party in
investigating, preparing or defending against any litigation, or any
investigation or proceeding by any governmental agency or body, commenced or
threatened, or any claim whatsoever based upon any such untrue or alleged untrue
statement or omission or alleged omission.

 

Notwithstanding the provisions of this Section 6, no Holder shall be required to
contribute any amount in excess of the amount by which the total price at which
the Transfer Restricted Securities purchased by it were resold exceeds the
amount of any damages which such Holder has otherwise been required to pay by
reason of any untrue or alleged untrue statement or omission or alleged
omission. The Holders’ obligations to contribute as provided in this Section
6(e) are several and not joint. No Person guilty of fraudulent misrepresentation
(within the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any Person who was not guilty of such fraudulent
misrepresentation.

 

For purposes of this Section 6, each Person, if any, who controls an Initial
Purchaser, a Holder or an Underwriter within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act shall have the same rights to
contribution as such Initial Purchaser, such Holder or such Underwriter, and
each director of the Issuer,

 

-12-



--------------------------------------------------------------------------------

and each Person, if any, who controls the Issuer within the meaning of Section
15 of the Securities Act or Section 20 of the Exchange Act shall have the same
rights to contribution as the Issuer.

 

7. Rule 144A. In the event the Issuer is not subject to Section 13 or 15(d) of
the Exchange Act, the Issuer hereby agrees with each Holder, for so long as any
Transfer Restricted Securities remain outstanding, to make available to any
Holder or beneficial owner of Transfer Restricted Securities in connection with
any sale thereof and any prospective purchaser of such Transfer Restricted
Securities from such Holder or beneficial owner, the information required by
Rule 144A(d)(4) under the Securities Act in order to permit resales of such
Transfer Restricted Securities pursuant to Rule 144A.

 

8. Participation in Underwritten Registrations. No Holder may participate in any
Underwritten Registration hereunder unless such Holder:

 

(i) agrees to sell such Holder’s Transfer Restricted Securities on the basis
provided in any underwriting arrangements approved by the Persons entitled
hereunder to approve such arrangements, and

 

(ii) completes and executes all reasonable questionnaires, powers of attorney,
indemnities, underwriting agreements, lock-up letters and other documents
required under the terms of such underwriting arrangements.

 

9. Selection of Underwriters. The Holders of Transfer Restricted Securities
covered by the Shelf Registration Statement who desire to do so may sell such
Transfer Restricted Securities in an Underwritten Offering. In any such
Underwritten Offering, the investment banker or investment bankers and manager
or managers that will administer the offering will be selected by a Majority of
Holders whose Transfer Restricted Securities are included in such offering;
provided, that such investment bankers and managers must be reasonably
satisfactory to the Issuer.

 

10. Miscellaneous.

 

(a) Remedies. The Issuer acknowledges and agrees that any failure by the Issuer
to comply with its obligations under Section 2 hereof may result in material
irreparable injury to the Initial Purchasers or the Holders for which there is
no adequate remedy at law, that it will not be possible to measure damages for
such injuries precisely and that, in the event of any such failure, the Initial
Purchasers or any Holder may obtain such relief as may be required to
specifically enforce the Issuer’s obligations under Section 2 hereof. The Issuer
further agrees to waive the defense in any action for specific performance that
a remedy at law would be adequate.

 

(b) Adjustments Affecting Transfer Restricted Securities. The Issuer shall not,
directly or indirectly, take any action with respect to the Transfer Restricted
Securities as a class that would adversely affect the ability of the Holders to
include such Transfer Restricted Securities in a registration undertaken
pursuant to this Agreement.

 

(c) No Inconsistent Agreements. The Issuer will not, on or after the date of
this Agreement, enter into any agreement with respect to its securities that is
inconsistent with the rights granted to the Holders in this Agreement or
otherwise conflicts with the provisions hereof. In addition, the Issuer shall
not, on or after the date hereof, grant to any of its security holders (other
than the holders of Transfer Restricted Securities in such capacity) the right
to include any of its securities in the Shelf Registration Statement provided
for in this Agreement other than the Transfer Restricted Securities. Except as
disclosed in the Offering Memorandum dated May 12, 2004 relating to the Notes,
the Issuer has not previously entered into any agreement (which has not expired
or been terminated) granting any registration rights with respect to its
securities to any Person which rights conflict with the provisions hereof.

 

(d) Amendments and Waivers. This Agreement may not be amended, modified or
supplemented, and waivers or consents to or departures from the provisions
hereof may not be given, unless the Issuer has obtained the written consent of a
Majority of Holders.

 

(e) Notices. All notices and other communications provided for or permitted
hereunder shall be made in writing by hand-delivery, first-class mail
(registered or certified, return receipt requested), telex, telecopier, or air
courier guaranteeing overnight delivery:

 

-13-



--------------------------------------------------------------------------------

(i) if to a Holder, at the address set forth on the records of the registrar
under the Indenture or the transfer agent of the Common Stock, as the case may
be; and

 

(ii) if to the Issuer:

 

CV Therapeutics, Inc.

3172 Porter Drive

Palo Alto, California 94304

Attention: General Counsel

 

With a copy (which shall not constitute notice) to:

 

Latham & Watkins LLP.

135 Commonwealth Drive

Menlo Park, California 94025

Attention: Alan C. Mendelson, Esq.

 

All such notices and communications shall be deemed to have been duly given: at
the time delivered by hand, if personally delivered; five Business Days after
being deposited in the mail, postage prepaid, if mailed; when answered back, if
telexed; when receipt acknowledged, if telecopied; and on the next Business Day,
if timely delivered to an air courier guaranteeing overnight delivery.

 

(f) Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the successors and assigns of each of the parties, including
without limitation and without the need for an express assignment, subsequent
Holders of Transfer Restricted Securities; provided, however, that (i) this
Agreement shall not inure to the benefit of or be binding upon a successor or
assign of a Holder unless and to the extent such successor or assign acquired
Transfer Restricted Securities from such Holder and (ii) nothing contained
herein shall be deemed to permit any assignment, transfer or other disposition
of Transfer Restricted Securities in violation of the terms of the Purchase
Agreement or the Indenture. If any transferee of any Holder shall acquire
Transfer Restricted Securities, in any manner, whether by operation of law or
otherwise, such Transfer Restricted Securities shall be held subject to all of
the terms of this Agreement, and by taking and holding such Transfer Restricted
Securities such person shall be conclusively deemed to have agreed to be bound
by and to perform all of the terms and provisions of this Agreement.

 

(g) Counterparts. This Agreement may be executed in any number of counterparts
and by the parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.

 

(h) Securities Held by the Issuer or Their Affiliates. Whenever the consent or
approval of Holders of a specified percentage of Transfer Restricted Securities
is required hereunder, Transfer Restricted Securities held by the Issuer or its
“affiliates” (as such term is defined in Rule 405 under the Securities Act)
shall not be counted in determining whether such consent or approval was given
by the Holders of such required percentage.

 

(i) Headings. The headings in this Agreement are for convenience of reference
only and shall not limit or otherwise affect the meaning hereof.

 

(j) Governing Law. This Agreement shall be governed by, and construed in
accordance with, the law of the State of New York.

 

(k) Severability. If any one or more of the provisions contained herein, or the
application thereof in any circumstance, is held invalid, illegal or
unenforceable, the validity, legality and enforceability of any such provision
in every other respect and of the remaining provisions contained herein shall
not be affected or impaired thereby.

 

(l) Entire Agreement. This Agreement is intended by the parties as a final
expression of their agreement and intended to be a complete and exclusive
statement of the agreement and understanding of the parties hereto in respect of
the subject matter contained herein. There are no restrictions, promises,
warranties or undertakings, other than those set forth or referred to herein
with respect to the registration rights granted by the Issuer with respect to
the Transfer Restricted Securities. This Agreement supersedes all prior
agreements and understandings between the parties with respect to such subject
matter.

 

-14-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

CV THERAPEUTICS, INC. By:   /s/    LOUIS G. LANGE            

Name:

 

Louis G. Lange, M.D., Ph.D.

   

Title:

 

Chairman and Chief Executive Officer

 

Accepted as of the date

first set forth above:

 

MERRILL LYNCH & CO.

MERRILL LYNCH, PIERCE, FENNER & SMITH

INCORPORATED

 

CITIGROUP GLOBAL MARKETS INC.

DEUTSCHE BANK SECURITIES INC.

FIRST ALBANY CAPITAL INC.

J.P. MORGAN SECURITIES INC.

NEEDHAM & COMPANY, INC.

PIPER JAFFRAY & CO.

SG COWEN & CO., LLC

 

By: MERRILL LYNCH, PIERCE, FENNER & SMITH

INCORPORATED By:        

Authorized Signatory

   

For themselves and the other Initial Purchasers

 

-15-



--------------------------------------------------------------------------------

Exhibit A

 

CV THERAPEUTICS, INC.

INSTRUCTION TO DTC PARTICIPANTS

, 2004

 

URGENT - IMMEDIATE ATTENTION REQUESTED

 

DEADLINE FOR RESPONSE: [            ], 2004

 

The Depository Trust Company (“DTC”) has identified you as a DTC Participant
through which beneficial interests in the CV Therapeutics, Inc. (the “Issuer”)
2¾% Senior Subordinated Convertible Notes due May 16, 2012 (the “Securities”)
are held.

 

The Issuer is in the process of registering the Securities under the Securities
Act of 1933, as amended, for resale by the beneficial owners thereof. In order
to have their Securities included in the registration statement, beneficial
owners must complete and return the enclosed Notice of Registration Statement
and Selling Securityholder Questionnaire.

 

It is important that beneficial owners of the Securities receive a copy of the
enclosed materials as soon as possible as their rights to have the Securities
included in the registration statement depend upon their returning the Notice
and Questionnaire by [            ], 2004. Please forward a copy of the enclosed
documents to each beneficial owner that holds interests in the Securities
through you. If you require more copies of the enclosed materials or have any
questions pertaining to this matter, please contact Tricia Borga Suvari, CV
Therapeutics, Inc., 3172 Porter Drive, Palo Alto, CA 94304.

 



--------------------------------------------------------------------------------

CV THERAPEUTICS, INC.

 

Selling Securityholder Notice and Questionnaire

 

, 2004

 

The undersigned beneficial holder of 2¾% Senior Subordinated Convertible Notes
due May 16, 2012 (the “Notes”) of CV Therapeutics, Inc. (the “Company”) or
common stock, par value $0.001 per share issuable upon conversion of the Notes
(the “Common Stock” and together with the Notes, the “Transfer Restricted
Securities”), of the Company understands that the Company has filed or intends
to file with the Securities and Exchange Commission a registration statement
(the “Shelf Registration Statement”) for the registration and resale under Rule
415 of the Securities Act of 1933, as amended, of the Transfer Restricted
Securities in accordance with the terms of the Registration Rights Agreement,
dated as of May 18, 2004 (the “Registration Rights Agreement”), among the
Company and the Initial Purchaser named therein. A copy of the Registration
Rights Agreement is available from the Company upon request at the address set
forth below. All capitalized terms not otherwise defined herein shall have the
meanings ascribed thereto in the Registration Rights Agreement.

 

Each beneficial owner of Transfer Restricted Securities is entitled to the
benefits of the Registration Rights Agreement. In order to sell or otherwise
dispose of any Transfer Restricted Securities pursuant to the Shelf Registration
Statement, a beneficial owner of Transfer Restricted Securities generally will
be required to be named as a selling securityholder in the related prospectus,
deliver a prospectus to purchasers of Transfer Restricted Securities and be
bound by those provisions of the Registration Rights Agreement applicable to
such beneficial owner (including certain indemnification provisions). Beneficial
owners who complete and deliver this Notice and Questionnaire at least five
business days prior to the effectiveness of the Shelf Registration Statement
will be named as selling securityholders in the related prospectus at the time
of effectiveness (the “Effective Time”). After the Effective Time, any
beneficial owner of Notes wishing to include its Transfer Restricted Securities
must deliver to the Company a properly completed and signed Notice and
Questionnaire and the Company will include it in a prospectus supplement within
ten business days, or if a post-effective amendment to the Shelf Registration
Statement is required, in a post-effective amendment within 30 business days,
provided, however, that in no event shall the Company be required to file a
post-effective amendment to the Shelf Registration Statement for the purpose of
naming holders as selling securityholders until the Company shall have received
Notice and Questionnaires from holders of Transfer Restricted Securities holding
an aggregate of at least $10 million aggregate principal amount of Transfer
Restricted Securities and, provided further, that in no event shall the Company
be required to file a post-effective amendment to the Shelf Registration
Statement more than once in any fiscal quarter.

 

Certain legal consequences arise from being named as a selling securityholder in
the Shelf Registration Statement and the related prospectus. Accordingly,
holders and beneficial owners of Transfer Restricted Securities are advised to
consult their own securities law counsel regarding the consequences of being
named or not being named as a selling securityholder in the Shelf Registration
Statement and the related prospectus.

 

NOTICE

 

The undersigned beneficial owner (the “Selling Securityholder”) of Transfer
Restricted Securities hereby gives notice to the Company of its intention to
sell or otherwise dispose of Transfer Restricted Securities beneficially owned
by it and listed below in Item 3 (unless otherwise specified under Item 3)
pursuant to the Shelf Registration Statement. The undersigned, by signing and
returning this Notice and Questionnaire, understands and agrees that it will be
bound by the terms and conditions of this Notice and Questionnaire and the
Registration Rights Agreement.

 

Upon any sale of Transfer Restricted Securities pursuant to the Shelf
Registration Statement, the Selling Securityholder will be required to deliver
to the Company and Trustee the Notice of Transfer set forth as Exhibit B to the
Registration Rights Agreement.

 

The Selling Securityholder hereby provides the following information to the
Company and represents and warrants that such information is accurate and
complete:

 



--------------------------------------------------------------------------------

QUESTIONNAIRE

 

(1)    Name of Selling Securityholder, Registered Holder and DTC Participant:  
   (a)    Full Legal Name of Selling Securityholder:                       (b)
   Full Legal Name of Registered Holder (if not the same as in (a) above) of
Transfer Restricted Securities Listed in Item (3) below:                      
(c)    Full Legal Name of DTC Participant (if applicable and if not the same as
(b) above) Through Which Transfer Restricted Securities Listed in Item (3) below
are Held:                 

(2)    Address for Notices to Selling Securityholder:                          
               Telephone:           Fax:           Contact Person:     

(3)    Beneficial Ownership of Securities:      Except as set forth below in
this Item (3), the undersigned does not beneficially own any Transfer Restricted
Securities.      (a)    Principal amount at maturity of Transfer Restricted
Securities beneficially owned:                            CUSIP No(s). of such
Transfer Restricted Securities:                            Number of shares of
Common Stock (if any) issued upon conversion of such Transfer Restricted
Securities:                       (b)    Principal amount at maturity of
securities of the Company other than Transfer Restricted Securities beneficially
owned:                            CUSIP No(s). of such other
securities:                                      
                                        
                                        
                                                                          Number
of Shares (if any) issued upon conversion of such other securities:            
          (c)    Principal amount at maturity of Transfer Restricted Securities
which the undersigned wishes to be included in the Shelf Registration Statement:
                           CUSIP No(s). of such Transfer Restricted Securities
to be included in the Shelf Registration Statement:                 

 



--------------------------------------------------------------------------------

             Number of Shares (if any) issued upon conversion, repurchase or
redemption of Transfer Restricted Securities which are to be included in the
Shelf Registration Statement:             
                                                                               
                                        
                                        
                                                                               
  (4)    Beneficial Ownership of Other Securities of the Company:     

Except as set forth in this Item (4), the undersigned Selling Securityholder is
not the beneficial or registered owner of any shares of Common Stock or any
other securities of the Company, other than the Transfer Restricted Securities
and securities of the Company listed above in Item (3).

 

State any exceptions here:

(5)    Relationships with the Company:     

Except as set forth below, neither the Selling Securityholder nor any of its
affiliates, officers, directors or principal equity holders (5% or more) has
held any position or office or has had any other material relationship with the
Company (or its predecessors or affiliates) during the past three years.

 

State any exceptions here:

(6)   

Beneficial Ownership by Natural Persons:

 

If the Selling Securityholder is an entity, does any natural person have voting
or investment power over the Transfer Restricted

Securities held by the Selling Securityholder?

 

Yes ¨ No ¨

 

If so, please state that person’s or persons’ name(s):

                                           
                                        
                                        
                                        
                                        
                                                   (7)   

Short Positions in the Company’s Common Stock:

 

Except as set forth below, the undersigned Selling Securityholder does not have
any open short positions in the Company’s

Common Stock:

                                           
                                        
                                        
                                        
                                        
                                                        By signing below, the
undersigned hereby confirms to the Company that it has reviewed and understood
Telephone Interpretation A. 65 of the Division of Corporation Finance’s Manual
of Publicly Available Telephone Interpretations (July 1997), which provides as
follows:      An issuer filed a Form S-3 registration statement for a secondary
offering of common stock which is not yet effective. One of the selling
shareholders wanted to do a short sale of common stock “against the box” and
cover the short sale with registered shares after the effective date. The issuer
was advised that the short sale could not be made before the registration
statement becomes effective, because the shares underlying the short sale are
deemed to be sold at the time such sale is made. There would, therefore, be a
violation of Section 5 if the shares were effectively sold prior to the
effective date. (8)    Registered Broker-Dealers:      (a)   Is the Selling
Securityholder:          (i)   a broker-dealer: Yes ¨ No ¨

 



--------------------------------------------------------------------------------

          (ii)    an affiliate of a broker-dealer: Yes ¨ No ¨

     (b)    If the Selling Securityholder is an affiliate of a broker/dealer,
indicate the nature of the affiliation.                       (c)    Except as
set forth below, if the undersigned is an affiliate of a broker-dealer, the
undersigned represents and warrants that it bought the Transfer Restricted
Securities in the ordinary course of business and at the time of the purchase
had no agreements or understandings, directly or indirectly, with any person to
distribute the Transfer Restricted Securities.                       (d)    If
the undersigned is a registered broker-dealer, please indicate whether the
undersigned purchased its Transfer Restricted Securities for investment or
acquired them as transaction-based compensation for investment banking or
similar services.                                

NOTE: The Company is required to identify you as an underwriter in the Shelf
Registration Statement and related Prospectus if either:

 

(i)     the undersigned is a registered broker-dealer and received its Transfer
Restricted Securities other than as transaction-based compensation, or

 

(ii)    the undersigned is an affiliate of a broker-dealer who did not buy
Transfer Restricted Securities in the ordinary course of business and at the
time of your purchase had an agreement or understanding, directly or indirectly,
with any person to distribute the Transfer Restricted Securities.

     (e)    Except as set forth below, if the undersigned is a registered
broker-dealer, the undersigned does not plan to make a market in the Transfer
Restricted Securities. If the undersigned plans to make a market in the Transfer
Restricted Securities, please indicate whether you plan to use the prospectus
relating to the Transfer Restricted Securities as a market-making prospectus.  
               (9)   

Plan of Distribution:

 

Except as set forth below, the undersigned Selling Securityholder intends to
distribute the Transfer Restricted Securities listed above in Item (3) only as
follows (if at all): Such Transfer Restricted Securities may be sold from time
to time directly by the undersigned Selling Securityholder or, alternatively,
through underwriters, broker-dealers or agents. Such Transfer Restricted
Securities may be sold in one or more transactions at fixed prices, at
prevailing market prices at the time of sale, at varying prices determined at
the time of sale, or at negotiated prices. Such sales may be effected in
transactions (which may involve crosses or block transactions) (i) on any
national securities exchange or quotation service on which the Registered
Securities may be listed or quoted at the time of sale, (ii) in the
over-the-counter market, (iii) in transactions otherwise than on such exchanges
or services or in the over-the-counter market, or (iv) through the writing of
options. In connection with sales of the Transfer Restricted Securities in the
course of hedging the positions they assume. The Selling Securityholder may also
sell Transfer Restricted Securities short and deliver Transfer Restricted
Securities to close out such short positions, or loan or pledge Transfer
Restricted Securities to broker-dealers that in turn may sell such securities.

 

State any exceptions here:

 



--------------------------------------------------------------------------------

Note: In no event may such method(s) of distribution take the form of an
underwritten offering of the Transfer Restricted Securities without the prior
agreement of the Company.

 

  (10) Status at Time of Effectiveness of the Shelf Registration Statement: If
you are returning this Notice and Questionnaire after the Effective Time:

 

At the Effective Time or at the time a post-effective amendment became
effective, the Notes referred to by you in Section 3(a), above, were
beneficially owned by a person named as a selling securityholder in the Shelf
Registration Statement and identified as being beneficially owned by such
selling securityholder in the Shelf Registration Statement at the time the Shelf
Registration Statement became effective or such post-effective amendment became
effective; or

 

You are unable to determine (because of insufficient information or otherwise)
whether the foregoing circumstances were met or they were not met.

 

Please Note: If you are returning this Notice and Questionnaire after the
Effective Time, unless you qualify for and check the first box, you can only be
added to the Shelf Registration Statement by means of a post-effective
amendment. The Company is only required to file a post-effective amendment to
the Shelf Registration Statement for the purpose of naming holders as Selling
Securityholders once the Company has received Notice and Questionnaires from
such Selling Securityholders holding an aggregate of at least $10 million
aggregate principal amount of Transfer Restricted Securities, provided that the
Company will not be required to file a post-effective amendment more than once
in any fiscal quarter.

 

By signing below, the Selling Securityholder acknowledges that it understands
its obligation to comply, and agrees that it will comply, with the provisions of
the Exchange Act and the rules to regulations thereunder, particularly
Regulation M.

 

In the event that the Selling Securityholder transfers all or any portion of the
Transfer Restricted Securities listed in Item (3) above after the date on which
such information is provided to the Company, the Selling Securityholder agrees
to notify in writing the Company and any transferee(s) at the time of the
transfer of its rights and obligations under this Notice and Questionnaire and
the Registration Rights Agreement.

 

By signing below, the Selling Securityholder consents to the disclosure of the
information contained herein in its answers to Items (1) through (6) above and
the inclusion of such information in the Shelf Registration Statement and
related prospectus. The Selling Securityholder understands that such information
will be relied upon by the Company in connection with the preparation of the
Shelf Registration Statement and related prospectus.

 

In accordance with the Selling Securityholder’s obligation under Section 2(b) of
the Registration Rights Agreement to provide such information as may be required
by law for inclusion in the Shelf Registration Statement, the Selling
Securityholder agrees to promptly notify the Company in writing of any
inaccuracies or changes in the information provided herein which may occur
subsequent to the date hereof at any time while the Shelf Registration Statement
remains in effect. All notices hereunder and pursuant to the Registration Rights
Agreement shall be made in writing, by hand-delivery, first class mail, or air
courier guaranteeing overnight delivery as follows:

 

To the Company:          

CV Therapeutics, Inc.

3172 Porter Drive

Palo Alto, California 94304

Telephone: (650) 384-8500

Facsimile: (650) 858-0388

Attention: General Counsel

 

-4-



--------------------------------------------------------------------------------

With a copy (which shall not constitute notice) to:          

Latham & Watkins LLP

135 Commonwealth Drive

Menlo Park, California 94025

Telephone: (650) 463-4693

Facsimile: (650) 463-2600

Attention: Alan C. Mendelson

 

Once this Notice and Questionnaire is executed by the Selling Securityholder and
received by the Company’s counsel, the terms of this Notice and Questionnaire,
and the representations and warranties contained herein, shall be binding on,
shall inure to the benefit of and shall be enforceable by the respective
successors, heirs, personal representatives, and assigns of the Company and the
Selling Securityholder (with respect to the Transfer Restricted Securities
beneficially owned by such Selling Securityholder and listed in Item (3) above).
This Agreement shall be governed in all respects by the laws of the State of New
York.

 

IN WITNESS WHEREOF, the undersigned, by authority duly given, has caused this
Notice and Questionnaire to be executed and delivered either in person or by its
duly authorized agent.

 

Dated:                             

 

  Selling Securityholder

(Print/type full legal name of beneficial owner of Transfer Restricted
Securities)

 

By:        

Name:

   

Title:

 

PLEASE RETURN THE COMPLETED AND EXECUTED NOTICE AND QUESTIONNAIRE FOR RECEIPT ON
OR BEFORE             , 2004 TO THE COMPANY’S COUNSEL AT:

 

    

Latham & Watkins LLP

135 Commonwealth Drive

Menlo Park, California 94025

Telephone: (650) 463-4693

Facsimile: (650) 463-2600

Attention: Anne Shonk

 

-5-



--------------------------------------------------------------------------------

Exhibit B

 

NOTICE OF TRANSFER PURSUANT TO REGISTRATION STATEMENT

 

Wells Fargo Bank, N.A.

Sixth & Marquette

MAC N9303 120

Minneapolis, Minnesota 55479

Attention: Corporate Trust Services

 

  Re: CV Therapeutics, Inc.

     2¾% Senior Subordinated Convertible Notes

     due May 16, 2012 (the “Notes”)

 

Dear Sirs:

 

Please be advised that                                  has transferred
$             aggregate principal amount at maturity (subject to upward
adjustment in the event of an upward interest adjustment) of the
above-referenced Notes pursuant to an effective Registration Statement on Form
                     (File No. 333-            ) filed by the Issuer.

 

We hereby certify that the prospectus delivery requirements, if any, of the
Security Act of 1933, as amended, have been satisfied and that the above-named
beneficial owner of the Notes is named as a “Selling Holder” in the Prospectus
dated                     , or in supplements thereto, and that the aggregate
principal amount of the Notes transferred are the Notes listed in such
Prospectus opposite such owner’s name.

 

    Very truly yours,          

(Name)

By:        

(Authorized Signature)

 